Case 6:17-cv-00448-MC    Document 83-3   Filed 01/04/19   Page 1 of 7




                         Hal Sadofsky


                        Volumes 1 & 2


          Freyd v University of Oregon, et al


                        June 18th, 2018




         CC REPORTING AND VIDEOCONFERENCING
                    172 East 8th Ave
                   Eugene, OR 97401
                     541-485-0111
                  www.ccreporting.com




                                                        Ex. C, Page 1 of 7
                               Dec. of P. Barran in Support of Reply Memo
        Case 6:17-cv-00448-MC                     Document 83-3 Filed 01/04/19
                                                    Hal Sadofsky                                     Page 2 of 7
                                                     Volumes 1 & 2
                                                              1                                                                3

              IN THE UNITED STATES DISTRICT COURT                 1                    APPEARANCES (continued)
                  FOR THE DISTRICT OF OREGON                      2
                          EUGENE DIVISION                         3    For Defendant Michael Schill:
                                                                  4       PERKINS COIE LLP
     JENNIFER JOY FREYD,                 )                        5       1120 NW Couch, 10th Floor
               Plaintiff,                ) No.                    6       Portland, OR 97209
         v.                              ) 6:17-CV-00448-MC       7       503/727-2000
     UNIVERSITY OF OREGON, MICHAEL H. ) Volume 1 of 2             8       BY: MR. NATHAN R. MORALES
     SCHILL and HAL SADOFSKY,            ) Pages 1-119            9       nmorales@perkinscoie.com
               Defendants.               )                        10
                                         )                        11   Also Present:
                                                                  12      ROBIN CASSIDY-DURAN, CLVS, VIDEOGRAPHER
                  DEPOSITION OF HAL SADOFSKY                      13      JENNIFER JOY FREYD
                          June 18th, 2018                         14
                             Monday                               15   Reported by:
                             8:59 A.M.                            16      DEBORAH M. BONDS, CSR-RPR
                                                                  17      CC REPORTING & VIDEOCONFERENCING
              THE VIDEOTAPED DEPOSITION OF HAL SADOFSKY           18      EUGENE         541/485-0111
     was commenced at University of Oregon, EMU, Room             19
     304, Eugene, Oregon, before Deborah M. Bonds,                20
     CSR-RPR, Certified Shorthand Reporter in and for the         21
     State of Oregon.                                             22
                                                                  23
                                                                  24
                                                                  25

                                                              2                                                                4

1                                                                 1
2                          APPEARANCES                            2                          INDEX
3                                                                 3
4    For the Plaintiff:                                           4    WITNESS.........................................PAGE
5       JOHNSON JOHNSON LUCAS & MIDDLETON                         5    HAL SADOFSKY
6       975 Oak Street, Suite 1050                                6        BY MS. MIDDLETON                            7,281
7       Eugene, Oregon 97401                                      7        BY MS. BARRAN                                 268
8       541/484-2434                                              8
9       BY: MS. JENNIFER MIDDLETON                                9    EXHIBITS....................................REFERRED
10      jmiddleton@justicelawyers.com                             10   Exhibit 3       Department of Psychology Policies 105
                                                                                       and Procedure
11                                                                11
                                                                       Exhibit 11      Merit Raise Calculations 2018     116
12   For Defendants U of O and Hal Sadofsky:                      12
                                                                       Exhibit 13      List of Retention Situations      135
13      BARRAN LIEBMAN LLP                                        13
                                                                       Exhibit 31      Memo, Baldwin/Arrow/Freyd to      188
14      601 SW 2nd Avenue, Suite 2300                             14                   Executive Committee, 4/13/15
15      Portland, Oregon 97204                                    15   Exhibit 39      Sadofsky Response to Program      237
                                                                                       Review
16      503/228-0500                                              16
17      BY: MS. PAULA BARRAN                                      17   EXHIBITS......................................MARKED
18      pbarran@barran.com                                        18   Exhibit 40      Results of Psychology Department 240
                                                                                       Meeting, 4/19/17
19      BY: MS. SHAYDA ZAERPOOR LE                                19
                                                                       Exhibit 45      30(b)(6) Notice                   25
20      sle@barran.com                                            20
                                                                       Exhibit 46      Retention Faculty Salary          135
21                                                                21                   Adjustment
22                                           (continued)          22   Exhibit 49      Job Posting                       61
23                                                                23   Exhibit 50      Equity Salary Review Policy       99
24                                                                24                                       (continued)
25                                                                25



                                                     ccreporting.com
                                                                                       Ex. C, Page 2 of 7
                                                              Dec. of P. Barran in Support of Reply Memo
        Case 6:17-cv-00448-MC                  Document 83-3 Filed 01/04/19
                                                 Hal Sadofsky                                     Page 3 of 7
                                                   Volumes 1 & 2
                                                            5                                                               7

1    (continued)                                                1                   THE VIDEOGRAPHER: Today's date is
2    EXHIBITS......................................MARKED       2    June 18th, 2018. The time is 8:59 a.m. We're
3    Exhibit 51    Merit Increase Policy              103       3    present for the videotaped deposition of Hal
4    Exhibit 52    Final 2018 Raises                  116       4    Sadofsky in the matter of Jennifer Joy Freyd,
5    Exhibit 53    Email String, Sadofsky/Shipper     129       5    plaintiff, versus University of Oregon, Michael H.
6    Exhibit 54    Email String re: N. Allen          158       6    Schill, and Hal Sadofsky, defendants, in the United
                   Retention
7                                                               7    States District Court for the District of Oregon,
     Exhibit 55    Email String re: N. Allen          158
8                  Retention                                    8    Eugene Division, Case No. 6:17-CV-00448-MC.
9    Exhibit 56    Email String re: N. Allen          159       9                   Would all present please identify
                   Retention
10                                                              10   themselves, beginning with the witness.
     Exhibit 57    Email String                       161
11                                                              11                  THE WITNESS: I'm Hal Sadofsky.
     Exhibit 58    Email, Sadofsky to Mayr            166
12                                                              12                  MS. MIDDLETON: Jennifer Middleton on
     Exhibit 59    Email re: Dare Baldwin Retention 167
13                                                              13   behalf of plaintiff with Jennifer Freyd.
     Exhibit 60    Email String re: P. Fisher 2017    172
14                 Retention Negotiations                       14                  MS. BARRAN: Paula Barran on behalf of
15   Exhibit 61    Email String with Spreadsheet      176       15   University of Oregon and Hal Sadofsky.
                   from E. Berkman
16                                                              16                  MS. LE: Shayda Le on behalf of the
     Exhibit 62    Email String re: J. Freyd Review, 189
17                 5/29/15                                      17   University of Oregon and Hal Sadofsky.
18   Exhibit 63    Email String re: Freyd Promotion 195         18                  MR. MORALES: Nathan Morales on behalf
                   and Equity Raises
19                                                              19   of Michael Schill.
     Exhibit 64    Email, Mayr to Sadofsky re:        210
20                 Gender Equity in Psychology                  20                  THE VIDEOGRAPHER: Will the court
21   Exhibit 65    Email String, Mayr to Sadofsky,    222       21   reporter please swear in the witness.
                   re: Gender Equity, 12/23/16
22                                                              22   ///
     Exhibit 66    Email with Salary Spreadsheet      226
23                                                              23   ///
     Exhibit 67    Email String re: Salary, 1/10/17 227
24                                      (continued)             24   ///
25                                                              25   ///

                                                            6                                                               8

1    (continued)                                                1                         HAL SADOFSKY,
2    EXHIBITS......................................MARKED       2    having been first duly sworn to testify the truth,
3                                                               3    the whole truth, and nothing but the truth, was
     Exhibit 68    H. Sadofsky changes of Jody        245
4                  Shipper Notes                                4    examined and testified as follows:
5    Exhibit 69    Jody Shipper Notes                 245       5
6    Exhibit 70    Psychology Department Pay Raise    267       6                          EXAMINATION
                   Strategy, 2006
7                                                               7    BY MS. MIDDLETON:
8                                                               8       Q.    Good morning, Mr. Sadofsky. Have you ever
9                                                               9    had your deposition taken before?
10                                                              10      A.    No, I haven't.
11                                                              11      Q.    All right. Well, just some basic ground
12                                                              12   rules. As you can tell, our court reporter, Debby,
13                                                              13   is taking down everything we say. So the most
14                                                              14   important rule to make sure we get a clear
15                                                              15   transcript is that we not speak on top of each
16                                                              16   other.
17                                                              17            So I will do my best to wait for you to
18                                                              18   finish an answer before I ask my next question, and
19                                                              19   if you could wait for me to finish my question even
20                                                              20   if you know what I'm about to say before you start
21                                                              21   to answer, that will make sure our transcript is
22                                                              22   clear. Okay?
23                                                              23      A.    Yep.
24                                                              24      Q.    Great. And then the second rule is your
25                                                              25   responses need to be audible, so yes, no, or




                                                   ccreporting.com
                                                                                     Ex. C, Page 3 of 7
                                                            Dec. of P. Barran in Support of Reply Memo
        Case 6:17-cv-00448-MC                 Document 83-3 Filed 01/04/19
                                                Hal Sadofsky                                       Page 4 of 7
                                                    Volumes 1 & 2
                                                           97                                                              99

1    administrative role before that.                           1    now it's gone out of my head.
2             So I think in the -- in the current               2                    (Deposition Exhibit 50
3    academic year, I would be surprised if she                 3                     marked for identification.)
4    effectively does the job of a full professor in the        4    BY MS. MIDDLETON:
5    psychology department because I just don't see how         5       Q.    I've handed you what's been marked
6    there are enough hours in the day to do the job that       6    Exhibit 50. Are you familiar with this equity
7    she has been filling in for and the job of a full          7    salary review policy?
8    professor.                                                 8       A.    No.
9             Before that -- you know, based on my              9       Q.    Do you want to take a minute to review it?
10   recollection of her evaluations, the answer is yes,        10      A.    Sure.
11   although I don't know details and she had a                11      Q.    Um --
12   half-time appointment in the graduate school for the       12      A.    Sure.
13   last, I think, 2015 through 2017 or something like         13      Q.    Do you know if this policy has been
14   that. Maybe it was 2014 through 2017. I'm not              14   adhered to by the University of Oregon?
15   sure.                                                      15      A.    I do not know.
16      Q.    Do you know what her duties were in the           16      Q.    Are you aware of the president ever
17   half-time appointment in the graduate school?              17   appointing a committee of administrative and
18      A.    In a very general sense, I have an idea           18   teaching faculty charged to design a mechanism to be
19   about that, but I don't know the specifics of what         19   used for analyzing faculty salaries to identify
20   was delegated to her and what was the job of the           20   equity problems?
21   dean of the graduate school.                               21      A.    No, but if the president had done it in
22      Q.    What's your general sense?                        22   1986, I wouldn't know that.
23      A.    She managed things like graduate duties           23      Q.    Can you tell from looking at this document
24   and -- the graduate duties and responsibilities            24   whether the policy has ever been rescinded?
25   documents that departments are responsible for. I          25      A.    I cannot tell if it's been rescinded from

                                                           98                                                             100

1    think she managed disciplinary and grievance               1    looking at this, no, but there's a revision history
2    processes and just did a lot sort of troubleshooting       2    paragraph on the second page which shows that it's
3    when, you know, individual students ran into               3    been renumbered.
4    problems or when departments ran into problems that        4       Q.    But not rescinded.
5    they didn't know how to solve.                             5       A.    It doesn't show it's been rescinded.
6             She also did things like put together, you        6       Q.    How does seniority factor in the
7    know, awards ceremonies for graduate students who          7    determination of compensation for full professors?
8    were receiving awards. I mean, these are the --            8       A.    It only factors in as accumulation, that
9    these are places where she was visible to me in my         9    is, there are no decision points at which seniority
10   role as opposed to things she might have done that I       10   is a factor, but because if you've been here longer,
11   don't know about.                                          11   there may have been more raises, it may come in as a
12      Q.    And in her capacity as full professor in          12   factor there.
13   the psychology department, can you describe her            13      Q.    For someone who is an existing full
14   day-to-day?                                                14   professor, are there factors besides merit -- well,
15      A.    Not in a way that's particular individual         15   let me ask that question a different way.
16   to her. I mean, I know because I -- I, you know,           16            Is there a way to get a raise besides a
17   taught from time to time with Professor Hodges, that       17   merit raise, an across-the-board raise, an equity
18   she spends a lot of time teaching, a lot of time           18   raise, or a retention raise?
19   meeting with her graduate students, a lot of time          19      A.    A promotion raise or a six-year
20   meeting with undergraduate students. And I'm sure          20   post-tenure review raise.
21   that there are a lot of other things that go on too        21      Q.    Uh-huh.
22   but --                                                     22      A.    What were the four that you listed?
23      Q.    Are you familiar with what she studies?           23      Q.    Across the board, equity monies, merit,
24      A.    Yes, but I can't remember. I mean, so I           24   and retention.
25   guess that's sort of no. We've talked about it and         25      A.    Yeah. I think -- I think those six things




                                                    ccreporting.com
                                                                                     Ex. C, Page 4 of 7
                                                            Dec. of P. Barran in Support of Reply Memo
        Case 6:17-cv-00448-MC                  Document 83-3 Filed 01/04/19
                                                 Hal Sadofsky                                      Page 5 of 7
                                                    Volumes 1 & 2
                                                          117                                                               119

1       A.     Do you -- do you have dates on these             1    from the dollar amount. Correct?
2    spreadsheets?                                              2       A.      That's correct.
3       Q.     Well, Exhibit 11, the date we've got is          3                   MS. MIDDLETON: I think this is a good
4    merit raise calculations 2018, and then there's some       4    time for a lunch break.
5    dates along the right-hand side. And Exhibit 52,           5                   MS. BARRAN: Okay.
6    all I can tell you is that the tab said Final 2018.        6                   MS. MIDDLETON: Should we just take a
7       A.     Uh-huh. No. I don't know. I -- so                7    half an hour? If you want a little more time, we
8    Gordon Hall signed up for retirement probably              8    can do that but --
9    sometime around this period, but I don't remember          9                   MS. BARRAN: Do you need more time or
10   exactly when, but I think it was by the beginning of       10   do you think that --
11   this academic year.                                        11      A.      Half an hour is fine -- no. Half an hour
12             And there's a 6 percent raise that's             12   -- if it's okay with you guys.
13   automatic that goes with that. And in spite of             13                  MS. BARRAN: Yeah. Half an hour is
14   being a mathematician, I can't do that math in my          14   fine.
15   head, but that's -- that's the right order of              15                  THE VIDEOGRAPHER: Stand by, please.
16   magnitude for this change. So -- so that's a               16   We're off the record at 12:17 p.m.
17   possible explanation.                                      17                  (The deposition was adjourned at
18      Q.     Uh-huh. What is the policy around                18                   12:17 and resumed at 12:57 p.m.)
19   retirement? I mean, he signs up for it and then how        19                  (End of Volume 1.)
20   long before he actually retires?                           20
21      A.     Within three years.                              21
22      Q.     Do you -- has he said when he intends to         22
23   retire?                                                    23
24      A.     When you sign up, you have a -- a                24
25   drop-dead date, for lack of a better word. Right?          25

                                                          118                                                               120

1    You promise to retire by a certain date. And it can        1              IN THE UNITED STATES DISTRICT COURT
2    be as far in the future as three years into the            2                  FOR THE DISTRICT OF OREGON
3    future. But I don't know -- I don't have a -- I            3                         EUGENE DIVISION
4    don't remember when Gordon signed up or when -- or         4
5    what he wrote down as his retire-by date. The              5    JENNIFER JOY FREYD,                  )
6    sensible thing is to put it as far out as possible,        6               Plaintiff,                ) No.
7    which is three years from the date you signed up,          7        v.                               ) 6:17-CV-00448-MC
8    but I don't know if that's what he did.                    8    UNIVERSITY OF OREGON, MICHAEL H. ) Volume 2 of 2
9       Q.     And psychology determines the merit raises       9    SCHILL and HAL SADOFSKY,             ) Pages 120-290
10   as -- as a dollar amount as opposed to a percentage        10              Defendants.               )
11   amount. Correct?                                           11                                        )
12      A.     That's what I conclude from the -- 1.5 on        12
13   page 14 of this document of policies and procedures.       13                 DEPOSITION OF HAL SADOFSKY
14   I didn't -- I wouldn't have remembered that.               14                        June 18th, 2018
15      Q.     Okay. So is it your understanding, then,         15                            Monday
16   that the department would determine the dollar             16                           12:57 P.M.
17   amount, and then the university administrators would       17
18   then translate that into a percentage of base salary       18             THE VIDEOTAPED DEPOSITION OF HAL SADOFSKY
19   for the raise?                                             19   was resumed at University of Oregon, EMU, Room 340,
20             So, for instance, in the spreadsheet             20   Eugene, Oregon, before Deborah M. Bonds, CSR-RPR,
21   that's Exhibit 11, there's a column saying merit           21   Certified Shorthand Reporter in and for the State of
22   raise is a percentage of base under Option 1.              22   Oregon.
23      A.     Uh-huh.                                          23
24      Q.     The question really is: The dollar amount        24
25   comes first and then the percentage is calculated          25



                                                    ccreporting.com
                                                                                     Ex. C, Page 5 of 7
                                                            Dec. of P. Barran in Support of Reply Memo
        Case 6:17-cv-00448-MC                   Document 83-3 Filed 01/04/19
                                                  Hal Sadofsky                                     Page 6 of 7
                                                    Volumes 1 & 2
                                                           181                                                             183

1                    (Pause.)                                    1             Did you create any written narratives like
2               This is what I get.                              2    that in connection with these retention raises?
3    BY MS. MIDDLETON:                                           3       A.    No, I didn't. The -- if we are following
4       Q.      So is that based on a base pay of 169,588?       4    this procedure to the letter, then the department
5       A.      Yes. So it's 169,588 plus 8 percent of           5    head would have done that in consultation with me.
6    169,588.                                                    6    I did -- I did look at relevant salaries as we -- as
7       Q.      So the spreadsheet -- this is --                 7    we -- as we went through these, but I didn't create
8    difference --                                               8    a written narrative.
9                    MR. MORALES: I'm just going -- I'm          9       Q.    Did you receive a written narrative from
10   just going to make a standing objection with respect        10   Professor Mayr?
11   to this spreadsheet. I think by now it's apparent           11      A.    I don't remember doing -- I don't remember
12   that this is purely speculative, that he's already          12   having received that, no.
13   made it clear that he cannot explain any disparities        13                MS. BARRAN: Could we identify the
14   in that spreadsheet.                                        14   exhibit number? I don't know that we did. And I
15   BY MS. MIDDLETON:                                           15   might not have heard it.
16      Q.      The spreadsheet for '16-'17 with Phil            16                MS. MIDDLETON: 46.
17   Fisher appears to show a base salary of 164,696.            17                MS. BARRAN: Thank you.
18      A.      Right. That's -- what date is on that            18   BY MS. MIDDLETON:
19   salary?                                                     19      Q.    How much time and energy would you say you
20      Q.      That is November 1 of '16.                       20   spend dealing with retention situations?
21      A.      There was a raise on January 1st, 2017.          21      A.    I don't know exactly. The psychology --
22   So that's not the amount that the 8 percent would           22   excuse me -- the psychology department has far more
23   have been applied to.                                       23   than its fair share of retention activity. And, you
24      Q.      And then the six-year post-tenure review         24   know, when I think about other departments, I might
25   was on top of that?                                         25   have had two retentions that I've had to deal with

                                                           182                                                             184

1       A.      On top of --                                     1    in the four years that I've been divisional dean or
2       Q.      The January 1 --                                 2    associate dean whereas in psychology, I've had this
3       A.      Right. So the January -- there was a             3    whole spreadsheet's worth.
4    January 1st, 2017, raise, which I'm hypothesizing           4             And it's -- it's -- it's pretty time
5    raised his base rate to 169,588. And then if you            5    consuming. I don't know. I mean, one of these
6    add 8 percent to that, then I guess you'd hit               6    might end up eating up a couple days of time in lots
7    183,155, and that would be the post-tenure review           7    and lots of little small bits.
8    raise, which would take place in the chain of               8       Q.    Why do you think the psychology department
9    academic year from '16-'17 to '17-'18.                      9    gets so many more than other departments?
10      Q.      Got it.                                          10      A.    There's -- there are a couple of reasons.
11              See, he was able to explain it perfectly.        11   It's a very strong department, so they have a lot of
12              So if we go back to the faculty salary           12   faculty that are attractive to outsiders. That's
13   retention policy, one of the considerations in that         13   not just true for psychology. I would argue that
14   policy -- yeah, that one -- is internal equity. And         14   biology, for example, is just as strong, but they
15   I'm wondering how you took into account internal            15   don't seem to have the same, same percentage of
16   equity in negotiating the retention raises we've            16   retention activity.
17   just discussed?                                             17            Because it's primarily not a wet lab
18      A.      By -- by doing the best to be conservative       18   science, I think people are a little bit more
19   and minimizing the amount of the raise within the --        19   portable. You don't have to build a wet lab, which
20   within the priority of retaining a faculty member.          20   is also expensive and sort of, you know, move --
21      Q.      The procedure on the back of that policy         21   move your mice or whatever or start a new -- start a
22   asks for a request form that includes a written             22   new colony of mice.
23   narrative that should acknowledge any issues                23            And then we have people like Jen Pfeifer
24   concerning compensation equity that may result if an        24   and Phil Fisher and Nick Allen who are really
25   increase is approved.                                       25   well-funded and doing work that -- you know, this is




                                                    ccreporting.com
                                                                                      Ex. C, Page 6 of 7
                                                             Dec. of P. Barran in Support of Reply Memo
                                           Case 6:17-cv-00448-MC                   Document 83-3 Filed 01/04/19
                                                                                     Hal Sadofsky                        Page 7 of 7
                                                                                      Volumes 1 & 2
                                                                                             289

                                   1    STATE OF OREGON    )
                                   2                       )    ss.
                                   3    County of Lane     )
                                   4
                                   5        I, Deborah M. Bonds, CSR-RPR, a Certified
                                   6    Shorthand Reporter for the State of Oregon, certify
                                   7    that the witness was sworn and the transcript is a
                                   8    true record of the testimony given by the witness;
                                   9    that at said time and place I reported all testimony
                                   10   and other oral proceedings in the foregoing matter;
                                   11   that the foregoing transcript consisting of 288
                                   12   pages contains a full, true and correct transcript
                                   13   of the proceedings reported by me to the best of my
                                   14   ability on said date.
                                   15       If any of the parties or the witness requested
                                   16   review of the transcript at the time of the
                                   17   proceedings, correction pages have been inserted.
                                   18       IN WITNESS WHEREOF, I have set my hand and CSR
                                   19   seal this 3rd day of July 2018, in the City of
                                   20   Eugene, County of Lane, State of Oregon.
                                   21
                                   22


                                   23   Deborah M. Bonds, CSR-RPR
                                   24   CSR No. 01-0374
                                   25   Expires September 30, 2020




                                   1    HAL SADOFSKY
                                   2    Freyd v. University of Oregon, et al.
                                   3    June 18th, 2018
                                   4
                                   5    PAGE/LINE.....................................CHANGE
                                   6    |___________________________________________________
                                   7    |___________________________________________________
                                   8    |___________________________________________________
                                   9    |___________________________________________________
                                   10   |___________________________________________________
                                   11   |___________________________________________________
                                   12   |___________________________________________________
                                   13   |___________________________________________________
                                   14   |___________________________________________________
                                   15   |___________________________________________________
                                   16   |___________________________________________________
                                   17
                                   18       I declare under penalty of perjury that the 288
                                   19   pages of the transcript referenced above are true
                                   20   and correct except for such corrections as noted.
                                   21       Executed this ...... day of ............, 2018.
                                   22
                                   23           |..............................|
                                   24                     HAL SADOFSKY
                                   25



                                                                                      ccreporting.com
                                                                                                                        Ex. C, Page 7 of 7
                                                                                               Dec. of P. Barran in Support of Reply Memo
Powered by TCPDF (www.tcpdf.org)
